            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY HOLLAND,                                 No. 3:17-CV-1301

           Petitioner,                           (Judge Brann)
     v.

J. BALTAZAR,

          Respondent.

                                  ORDER

                              MARCH 28, 2019

    For the reasons set forth in the Memorandum of this date, IT IS HEREBY

ORDERED that:

    1.    The petition for writ of habeas corpus, (Doc. 1) is DENIED.

    2.    The Clerk of Court shall CLOSE this case.

    3.    Petitioner’s motion for an evidentiary hearing (Doc. 21) is
          DISMISSED as moot.


                                          BY THE COURT:



                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
